ORFINGER, Judge.
In this interpleader action, and pursuant to Florida Rule of Civil Procedure 1.420(b), the trial court dismissed appellant’s amended cross-claim and counterclaim, for willful failure to comply with a previous order of the court. Appellant’s answer to appellee’s cross-claim was not affected. Since both appellant and appellee are the defendants in this interpleader action, and one or the other of them will prevail, the dismissal of appellant’s cross-claim and counterclaim is not dispositive of the issue of which of them is entitled to the interpleaded funds. Thus the order is non-final and non-appealable. North Indialantic Homeowners Association v. Bogue, 390 So.2d 74 (Fla.1980).
The appeal is dismissed.
SHARP and COWART, JJ., concur.